Exhibit 99.1 FOR IMMEDIATE RELEASE CONTACTS: JAMES G. RAKES, CHAIRMAN, PRESIDENT & CEO (540) 951-6236 jrakes@nbbank.com DAVID K. SKEENS, TREASURER & CFO (540) 951-6347 dskeens@nbbank.com NATIONAL BANKSHARES, INC. REPORTS SECOND QUARTER AND FIRST HALF EARNINGS BLACKSBURG, VA, July 18, 2013:Today, National Bankshares, Inc. (NASDAQ Capital Market: NKSH ) announced net income of over $4.43 million for the quarter ended June 30, 2013 which is 2.19% above the total reported for the quarter ended June 30, 2012. Basic earnings per share were $0.64 which compares to $0.63 for second quarter of 2012. The return on average assets for the second quarter of 2013 was 1.63% compared to 1.62% in 2012.The return on average equity was 11.71% and 11.90% for the same two periods. For the first six months, net income was above $8.65 million. The Company had total assets exceeding $1.09 billion at June 30, 2013. National Bankshares’ Chairman, President & CEO James G. Rakes commented, “Our focus remains on investing in our businesses to grow our bank, creating sustainable stockholder value, and controlling discretionary expenses while maintaining a strong balance sheet. We were pleased to provide stockholders an increase over last June of our semi-annual dividend. We continue to upgrade our capabilities in order to deliver the best services and products possible to our customers and community.” National Bankshares, Inc., headquartered in Blacksburg, Virginia, is the parent company of The National Bank of Blacksburg, which does business as National Bank, and of National Bankshares Financial Services, Inc.National Bank is a community bank operating from 25 offices throughout Southwest Virginia.National Bankshares Financial Services, Inc. is an investment and insurance subsidiary operating in the same trade area.The Company’s stock is traded on the NASDAQ Capital Market under the symbol “NKSH.”Additional information is available at www.nationalbankshares.com . Forward-Looking Statements Certain statements in this press release may be “forward-looking statements.”Forward-looking statements are statements that include projections, predictions, expectations or beliefs about future events or results that are not statements of historical fact and that involve significant risks and uncertainties.Although the Company believes that its expectations with regard to forward-looking statements are based upon reasonable assumptions within the bounds of its existing knowledge of its business and operations, there can be no assurance that actual Company results will not differ materially from any future results implied by the forward-looking statements.Actual results may be materially different from past or anticipated results because of many factors, some of which may include changes in economic conditions, the interest rate environment, legislative and regulatory requirements, new products, competition, changes in the stock and bond markets and technology.The Company does not update any forward-looking statements that it may make. 101 Hubbard Street / Blacksburg, Virginia 24060 P.O. Box 90002 / Blacksburg, Virginia 24062-9002 540 951-6300 / 800 552-4123 www.nationalbankshares.com National Bankshares, Inc. and Subsidiaries Consolidated Balance Sheets (Unaudited) ($ in thousands, except for per share data) June 30, June 30, December 31, Assets Cash and due from banks $ 13,474 $ 13,140 $ 14,783 Interest-bearing deposits 63,731 105,102 96,597 Securities available for sale 207,362 189,768 191,504 Securities held to maturity 166,915 146,451 160,539 Total securities 374,277 336,219 352,043 Mortgage loans held for sale 1,950 1,395 2,796 Loans: Loans, net of unearned income and deferred fees 588,061 586,223 592,162 Less: allowance for loan losses ) ) ) Loans, net 580,109 578,055 583,813 Bank premises and equipment, net 10,222 10,618 10,401 Accrued interest receivable 6,291 6,273 6,247 Other real estate owned 969 871 1,435 Intangible assets 8,837 9,918 9,377 Bank-owned life insurance 20,858 20,170 20,523 Other assets 10,368 6,507 6,346 Total assets $ 1,091,086 $ 1,088,268 $ 1,104,361 Liabilities and Stockholders' Equity Noninterest-bearing deposits $ 144,164 $ 146,899 $ 144,252 Interest-bearing demand deposits 461,662 423,272 455,713 Savings deposits 73,095 65,398 69,063 Time deposits 259,600 299,869 277,738 Total deposits 938,521 935,438 946,766 Accrued interest payable 126 173 139 Other liabilities 6,901 5,970 7,347 Total liabilities 945,548 941,581 954,252 Stockholders' Equity Preferred stock of no par value. Authorized 5,000,000 shares; none issued and outstanding Common stock of $1.25 par value. Authorized 10,000,000 shares; issued and outstanding 6,947,974 shares at June 30, 2013, 6,939,974 at June 30, 2012 and 6,947,974 at December 31, 2012 8,685 8,675 8,685 Retained earnings 149,061 139,036 144,162 Accumulated other comprehensive loss, net ) ) ) Total stockholders' equity 145,538 146,687 150,109 Total liabilities and stockholders' equity $ 1,091,086 $ 1,088,268 $ 1,104,361 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Income (Unaudited) Three Months Ended Six Months Ended June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 ($ in thousands, except for per share data) Interest Income Interest and fees on loans $ 8,192 $ 8,753 $ 16,511 $ 17,631 Interest on federal funds Interest on interest-bearing deposits 58 56 116 127 Interest on securities - taxable 1,725 1,782 3,264 3,371 Interest on securities - nontaxable 1,618 1,591 3,266 3,167 Total interest income 11,593 12,182 23,157 24,296 Interest Expense Interest on time deposits of $100,000 or more 230 391 498 816 Interest on other deposits 1,318 1,627 2,729 3,319 Interest on borrowed funds Total interest expense 1,548 2,018 3,227 4,135 Net interest income 10,045 10,164 19,930 20,161 Provision for loan losses 355 1,104 1,026 1,776 Net interest income after provision for loan losses 9,690 9,060 18,904 18,385 Noninterest Income Service charges on deposit accounts 625 651 1,213 1,282 Other service charges and fees 42 41 102 90 Credit card fees 853 840 1,593 1,634 Trust income 311 440 600 766 Bank-owned life insurance 176 200 364 400 Other income 190 112 340 211 Realized securities gains (losses), net ) (1 ) 84 52 Total noninterest income 2,186 2,283 4,296 4,435 Noninterest Expense Salaries and employee benefits 2,992 2,954 5,932 5,910 Occupancy and furniture and fixtures 404 397 836 794 Data processing and ATM 418 424 811 816 FDIC assessment 136 101 272 210 Credit card processing 646 638 1,198 1,210 Intangibles and goodwill amortization 269 271 540 542 Net costs of other real estate owned 65 103 140 151 Franchise taxes 265 226 523 388 Other operating expenses 920 617 1,809 1,421 Total noninterest expense 6,115 5,731 12,061 11,442 Income before income tax expense 5,761 5,612 11,139 11,378 Income tax expense 1,326 1,272 2,488 2,609 Net income $ 4,435 $ 4,340 $ 8,651 $ 8,769 Basic net income per share $ 0.64 $ 0.63 $ 1.25 $ 1.26 Fully diluted net income per share $ 0.64 $ 0.62 $ 1.24 $ 1.26 Weighted average outstanding number of common shares Basic 6,947,974 6,939,974 6,947,974 6,939,974 Diluted 6,968,348 6,957,445 6,968,711 6,956,041 Dividends declared per share $ 0.54 $ 0.53 $ 0.54 $ 0.53 Dividend payout ratio 43.37 41.94 Book value per share $ 20.95 $ 21.14 $ 20.95 $ 21.14 National Bankshares, Inc. and Subsidiaries Consolidated Statements of Comprehensive Income (Unaudited) Three Months Ended ($ in thousands, except for per share data) June 30, 2013 June 30, 2012 Net Income $ $ 4,340 Other Comprehensive Income, net of tax Unrealized holding gains (losses) on available for sale securities net of deferred taxes of ($4,135) and $662 $ ) $ 1,229 Reclassification adjustment, net of income taxes of ($4) and $2 (7 ) 4 Other comprehensive income (loss), net of tax of ($4,139) and $664 $ ) $ 1,233 Total Comprehensive Income $ ) $ 5,573 Six Months Ended ($ in thousands, except for per share data) June 30, 2013 June 30, 2012 Net Income $ $ 8,769 Other Comprehensive Income, net of tax Unrealized holding gains (losses) on available for sale securities net of deferred taxes of ($5,070) and $173 $ ) $ 322 Reclassification adjustment, net of income taxes of $(30) and ($13) ) ) Other comprehensive income (loss), net of tax of ($5,100) and $160 $ ) $ 297 Total Comprehensive Income $ ) $ 9,066 Key Ratios and Other Data (Unaudited) ($ in thousands) Three Months Ended Six Months Ended Average Balances June 30, 2013 June 30, 2012 June 30, 2013 June 30, 2012 Cash and due from banks $ 12,023 $ 12,121 $ 12,075 $ 12,169 Interest-bearing deposits 99,216 88,152 89,492 99,352 Securities available for sale 190,938 202,783 201,863 189,004 Securities held to maturity 162,264 142,123 164,574 141,433 Mortgage loans held for sale 1,507 1,264 1,456 1,238 Gross loans 583,337 586,120 583,169 585,600 Loans, net 574,030 576,996 573,878 576,290 Intangible assets 9,262 10,073 9,125 10,209 Total assets 1,092,880 1,076,975 1,096,622 1,072,910 Total deposits 933,185 923,982 936,296 921,187 Other borrowings Stockholders' equity 151,852 146,625 152,774 145,113 Interest-earning assets 1,035,659 1,015,458 1,038,122 1,011,703 Interest-bearing liabilities 795,321 782,875 795,760 781,840 Financial ratios Return on average assets % Return on average equity % Net interest margin % Net interest income - fully taxable equivalent $ 11,053 $ 11,119 $ 21,959 $ 22,059 Efficiency ratio % Average equity to average assets % Allowance for loan losses Beginning balance $ 8,291 $ 8,063 $ 8,349 $ 8,068 Provision for losses 355 1,104 1,026 1,776 Charge-offs ) Recoveries 36 29 61 52 Ending balance $ 7,952 $ 8,168 $ 7,952 $ 8,168 Asset Quality Data (Unaudited) ($ in thousands) Nonperforming assets June 30, 2013 June 30, 2012 Nonaccrual loans $ 10,428 $ 3,627 Nonaccrual restructured loans 1,522 3,763 Total nonperforming loans 11,950 7,390 Other real estate owned 969 871 Total nonperforming assets $ 12,919 $ 8,261 Accruing restructured loans $ 6,234 $ 2,035 Loans 90 days or more past due $ 125 $ 242 Asset quality ratios Nonperforming assets to loans net of unearned income and deferred fees, plus other real estate owned % % Allowance for loan losses to total loans % % Allowance for loan losses to nonperforming loans % % Loans past due 90 days or more to loans net of unearned income and deferred fees % %
